ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-149, concluding that STEPHEN J. VASAK, formerly of FORT LEE, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC l.l(a)(gross neglect) and RPC 1.15(d)(recordkeeping violations), and good cause appearing;
It is ORDERED that STEPHEN J. VASAK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.